234 F.2d 657
Lepoleon J. GRIFFITH, Appellant,v.UNITED STATES of America, Appellee.
No. 12732.
United States Court of Appeals Sixth Circuit.
June 6, 1956.

Melvyn A. Scott, and Jack H. Patricoff, Dayton, Ohio, for appellant.
James E. Rambo, Dayton, Ohio, for appellee.
Before ALLEN, McALLISTER, and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that there was substantial evidence to sustain the verdict of the jury and the trial court committed no reversible error in the conduct of the trial, its answers to questions propounded by the jury, and its denial of appellant's motion to direct a judgment of acquittal notwithstanding the verdict,


2
Now, therefore, the judgment of the district court is hereby affirmed.